       Case 5:18-cv-02813-EJD Document 285 Filed 02/02/21 Page 1 of 4



 1   PENELOPE A. PREOVOLOS (SBN 87607)
     PPreovolos@mofo.com
 2   CLAUDIA M. VETESI (SBN 233485)
     CVetesi@mofo.com
 3   CAMILA A. TAPERNOUX (SBN 299289)
     CTapernoux@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: (415) 268-7000
 6   Facsimile: (415) 268-7522

 7   Attorneys for Defendant
     APPLE INC.
 8

 9                                UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12

13                                                     Case No. 5:18-cv-02813-EJD

14 IN RE: MACBOOK KEYBOARD                             APPLE INC.’S UNOPPOSED
   LITIGATION                                          ADMINISTRATIVE MOTION TO SEAL
15                                                     THE COURTROOM FOR HEARING ON
                                                       CLASS CERTIFICATION AND DAUBERT
16                                                     MOTIONS [ECF NOS. 229, 238, 239]

17
                                                       Hearing Date:        February 4, 2021
18                                                     Time:                9:00 A.M.
                                                       Judge:               Hon. Edward J. Davila
19                                                     Ctrm:                4 – 5th Floor

20

21

22

23

24

25

26

27

28

     APPLE’S UNOPPOSED ADMIN. MTN. TO SEAL THE COURTROOM FOR HEARING ON CLASS CERTIFICATION
     CASE NO. 5:18-CV-02813-EJD
     sf- 4420842
       Case 5:18-cv-02813-EJD Document 285 Filed 02/02/21 Page 2 of 4



 1          Pursuant to Civil L.R. 7-11 and 79-5 and the Stipulated Protective Order (ECF No. 84),

 2   Apple Inc. respectfully submits this unopposed administrative motion for an order to seal the

 3   courtroom for the February 4, 2021 hearing on Plaintiffs’ motion for class certification and

 4   Apple’s motions to strike, either in its entirety or for a portion thereof. (ECF Nos. 229, 238, 239.)

 5   Given that the hearing will be conducted virtually, Apple defers to the Court regarding the most

 6   appropriate and feasible approach for sealing in a virtual environment.

 7          Compelling reasons exist to seal the courtroom for this hearing. Many of the parties’ key

 8   arguments on the issues to be heard by the court rely on—and will necessarily require discussion

 9   of—Apple’s protected and highly confidential materials, such as Apple’s proprietary keyboard

10   designs, internal testing processes and results, and internal repair processes and data. The same

11   information that will be discussed at the hearing is the subject of Apple’s pending motions to seal

12   portions of the briefing on Plaintiffs’ class certification motion and Apple’s Daubert motions.

13   (ECF Nos. 233, 237, 263, 266, 279.) Plaintiffs do not oppose sealing the courtroom for this

14   hearing. (Vetesi Decl. ¶ 2.)

15          I.      LEGAL STANDARD
16          While there is a common law right of public access to judicial proceedings, that right is

17   not a constitutional right and it is “not absolute.” See Nixon v. Warner Commc’ns, Inc., 435 U.S.

18   589, 598 (1978). Under the compelling reasons standard that applies here, “a decision to close

19   the court and to conduct a hearing under seal requires a showing that a compelling interest would

20   be harmed and that no alternatives to closure would adequately protect that interest.” Facebook,

21   Inc. v. ConnectU, Inc., No. C 07-01389 JW, 2008 WL 11357787, at *2 (N.D. Cal. July 2, 2008)

22   (citing Phoenix Newspapers, Inc. v. U.S. Dist. Court for Dist. of Ariz., 156 F.3d 940, 946 (9th Cir.

23   1998)). As explained below, the instant motion to seal the courtroom meets the compelling

24   reasons standard.

25          II.     THE PARTIES’ CLASS CERTIFICATION AND DAUBERT ARGUMENTS
                    NECESSARILY INVOLVE DISCUSSION OF APPLE’S PROTECTED
26                  MATERIALS SUCH THAT THERE ARE NO ALTERNATIVES TO A
                    SEALED HEARING
27
            The parties’ briefing on Plaintiffs’ class certification motion and Apple’s Daubert motions
28

     APPLE’S UNOPPOSED ADMIN. MTN. TO SEAL THE COURTROOM FOR HEARING ON CLASS CERTIFICATION              1
     CASE NO. 5:18-CV-02813-EJD
     sf- 4420842
       Case 5:18-cv-02813-EJD Document 285 Filed 02/02/21 Page 3 of 4



 1   contains extensive and detailed discussions of Apple’s internal and confidential testing and

 2   designs, as well as Apple’s directions to employees about repairs and replacements, that have

 3   previously been sealed from public access for compelling reasons. (See ECF Nos. 135, 157.) As

 4   also explained in Apple’s pending motions to seal portions of the parties’ class certification and

 5   Daubert briefing, the information sought to be sealed in this briefing is protectable as trade

 6   secrets and must be kept confidential in order to prevent harm to Apple’s competitive standing.

 7   (See ECF Nos. 233, 237, 263, 266, 279.)

 8          At the February 4, 2021 hearing on these motions, key arguments on both sides will

 9   necessarily require disclosing Apple’s highly confidential information. For example, arguments

10   on the issues of commonality and predominance rely on Apple’s highly confidential information,

11   including documents that discuss Apple’s proprietary keyboard designs, internal testing processes

12   and results, and internal repair processes and data. (See, e.g., ECF No. 229 at 2-6; ECF No. 235

13   at 4-10, 16; ECF No. 251 at 4-6, 9.) If such information were disclosed in open court, Apple’s

14   compelling interest in maintaining the confidentiality of its trade secrets and confidential business

15   practices would be harmed. Facebook, Inc., 2008 WL 11357787, at *2.

16          For these reasons, protecting Apple’s highly confidential information regarding

17   proprietary designs, testing procedures and results, and internal repair processes and data from

18   disclosure—which would cause competitive harm to Apple—outweighs the public policies that

19   would otherwise favor an open court. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172,

20   1178-79 (9th Cir. 2006). (See ECF Nos 233, 237, 263.) Further, because both parties’ arguments

21   rely on discussion of Apple’s confidential information throughout the hearing, Apple believes that

22   sealing the courtroom for the entire hearing could be the most appropriate and feasible approach.

23   However, if the Court is not inclined to seal the hearing in its entirety, Apple respectfully requests

24   in the alternative that the Court seal a portion of the hearing so that the parties may address

25   Apple’s confidential information during that time. Apple defers to the Court regarding the best

26   method for sealing the hearing given the logistical challenges in the virtual environment.

27

28

     APPLE’S UNOPPOSED ADMIN. MTN. TO SEAL THE COURTROOM FOR HEARING ON CLASS CERTIFICATION               2
     CASE NO. 5:18-CV-02813-EJD
     sf- 4420842
       Case 5:18-cv-02813-EJD Document 285 Filed 02/02/21 Page 4 of 4



 1          III.    THE TERMS OF THE PROTECTIVE ORDER SUPPORT SEALING THE
                    COURTROOM
 2
            Apple recognizes that the terms of the parties’ Stipulated Protective Order do not control
 3
     the Court’s decision on a motion to seal. However, the Protective Order recognizes that
 4
     discussing Apple’s confidential information during a public hearing harms Apple’s interests in
 5
     precisely the same way as including that information in a publicly filed document. Specifically,
 6
     the Protective Order covers “not only Protected Material…but also (1) any information copied or
 7
     extracted from Protected Material; (2) all copies, excerpts, summaries, or compilations of
 8
     Protected Material; and (3) any testimony, conversations, or presentations by Parties or their
 9
     Counsel that might reveal Protected Material.” (ECF No. 84 § 3 (emphasis added).) Without a
10
     sealed hearing, the parties would either be prevented from fully explaining their class certification
11
     arguments or run afoul of the Protective Order and harm Apple’s compelling interests in
12
     maintaining the confidentiality of its protected material.
13
            IV.     CONCLUSION
14
            For the foregoing reasons, Apple respectfully requests an order from the Court sealing the
15
     courtroom in a manner the Court finds appropriate for the February 4, 2021 hearing on Plaintiffs’
16
     motion for class certification and Apple’s Daubert motions.
17

18
       Dated: February 2, 2021                    MORRISON & FOERSTER LLP
19

20
                                                  By: Claudia M. Vetesi
21                                                    Claudia M. Vetesi

22                                                     Attorneys for Defendant
                                                       Apple Inc.
23

24

25

26

27

28

     APPLE’S UNOPPOSED ADMIN. MTN. TO SEAL THE COURTROOM FOR HEARING ON CLASS CERTIFICATION              3
     CASE NO. 5:18-CV-02813-EJD
     sf- 4420842
